 

Exhibit 10.24
AMENDMENT
TO
PERFORMANCE RESTRICTED STOCK AWARD AGREEMENT
UNDER THE BOSTON PRIVATE FINANCIAL HOLDINGS, INC.
2010 INDUCEMENT STOCK PLAN
This Amendment to the Performance Restricted Stock Agreement (“Amendment”) dated
March 10, 2011, is made and entered into by and between Boston Private Financial
Holdings, Inc. (the “Company”), and Clayton G. Deutsch (the “Grantee”).
WHEREAS, the Company granted to the Grantee shares of 2010 Performance
Restricted Stock (the “Award”) on July 31, 2010 (the “Grant Date”), under the
Company's 2010 Inducement Stock Plan (the “Plan”), pursuant to a Performance
Restricted Stock Award Agreement (the “Agreement”); and
WHEREAS, the parties hereto desire to amend the Agreement; and
WHEREAS, capitalized terms used herein and not otherwise defined herein shall
have the meanings ascribed to them in the Agreement and in the Plan.
NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
Company and the Executive agree as follows:
1.Effective as of the Grant Date, Section 4 of the Agreement is hereby amended
by deleting such Section in its entirety and substituting the following
therefor:
“4.    Dividends. Dividends on Shares of Restricted Stock shall be accumulated
and shall be subject to restrictions, conditions and risk of forfeiture to the
same extent as the Shares of Restricted Stock granted hereunder. Such
accumulated dividends shall be distributed and paid to the Grantee at such time
and only to the extent that the Shares subject to this Award shall vest in
accordance with Section 3 and Schedule A hereof.”
2.All other provisions of the Agreement shall remain in full force and effect
according to their respective terms, and nothing contained herein shall be
deemed a waiver of any right or abrogation of any obligation otherwise existing
under the Agreement except to the extent specifically provided for herein.
3.This Amendment shall be subject to and governed by all terms and conditions of
the Plan, including the powers set forth in Section 2(b) of the Plan, and shall
be effective as of the Grant Date.

1

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Amendment on the day and year
first above written.
BOSTON PRIVATE FINANCIAL HOLDINGS, INC.
 
 
 
By:
/s/    DAVID J. KAYE
 
 
Name:
David J. Kaye
 
Title:
Executive Vice President and Chief Financial Officer

GRANTEE
 
 
 
/s/    CLAYTON G. DEUTSCH
Name:
Clayton G. Deutsch

 

2